Exhibit 10.15

EMPLOYMENT AGREEMENT

THIS AGREEMENT made effective the 1st day of May, 1996.

BETWEEN:

TESCO CORPORATION, a body corporate, having its head office at the City of
Calgary, in the Province of Alberta (hereinafter referred to as “Tesco”)

OF THE FIRST PART;

- and -

ROBERT M. TESSARI, residing in the City of Calgary, in the Province of Alberta
(hereinafter referred to as the “Employee”)

OF THE SECOND PART.

WHEREAS the Employee has been in the employment of Tesco since December 1, 1993
and prior thereto was employed by predecessor corporations of Tesco; and

WHEREAS Tesco and the Employee wish to record the terms of employment of
Employee with Tesco;

NOW THEREFORE in consideration of the premises hereto and the covenants and
agreements hereinafter set forth and contained, the parties hereto covenant and
agree as follows:

 

1. EMPLOYMENT

Tesco hereby agrees that it will employ the Employee as President and Chief
Executive Officer of the Corporation and the Employee agrees to accept such
continued employment all in accordance with the provisions of this Agreement.
The parties to this Agreement agree that the relationship between Tesco and the
Employee created by this Agreement is that of employer-employee.

 

2. TERM

This Agreement shall continue in full force and effect from the date hereof
until terminated in accordance with paragraph 8, 9 or 10 hereof.

 

3. DUTIES

The Employee shall devote his full time, attention and ability to the business
and affairs of Tesco and shall well and faithfully serve Tesco during the
continuance of his employment hereunder and shall use his best efforts to
promote the interests of Tesco. The Employee shall carry out the duties normally
attributable to the position of President and Chief Executive Officer

 

1



--------------------------------------------------------------------------------

and such other duties not inconsistent with his position of President and Chief
Executive Officer as are assigned to him from time to time by the Board of
Directors of Tesco or any committee designated by such Board of Directors. The
Employee shall, at no additional remuneration, serve in such other comparable
positions with affiliates of tesco as the Board of Directors of Tesco may from
time to time determine. The employee is expressly permitted to act as an officer
of Sonas Management Ltd. And a director of Dencap Resources Inc.

 

4. NON-COMPETITION, CONFIDENTIALITY AND CORPORATE PROPERTY

Upon termination of his employment with tesco and its affiliates and for a
period of 12 months thereafter, the Employee shall not in any manner whatsoever,
without the prior written consent of Tesco, directly or indirectly, engage in,
carry on or be concerned with or interested in the same or a substantially
similar business as that carried on by Tesco, either as an individual or as a
member of a firm or as a shareholder holding, directly or indirectly, more than
5% of the outstanding voting shares of a corporation, and he shall not solicit,
or assist or be connected with or interested in any other person, firm or
corporation soliciting, any customer known to him to be a customer of Tesco.

The Employee shall not (either during the continuance of his employment
hereunder or at any time thereafter) disclose the private affairs of Tesco or
any confidential information of Tesco to any persons other than the directors of
Tesco and shall not (either during the continuance of his employment hereunder
or at any time thereafter) use for his own purposes or for any purpose other
than those of Tesco any information he may acquire in relation to the business
and affairs of Tesco.

Any and all inventions and improvements thereto which the Employee may conceive
or make during the term of his employment hereunder relating to or directly
connected with any of the matters which are from time to time the subject of
investigations by Tesco or its affiliates shall be the sole and exclusive
property of Tesco and the Employee will, whenever so requested by Tesco, execute
any and all applications, assignments and other instruments which Tesco shall
deem necessary in order to apply for and obtain registered proprietary rights
for such inventions and improvements and in order to assign and convey to Tesco
the sole and exclusive right, title and interest in and to the said inventions
and improvements. Such obligation of the Employee shall continue beyond the
termination of the term of his employment with Tesco and its affiliates with
respect to any and all inventions and improvements conceived or made by him
during the term of such employment and such obligation shall be binding upon the
assigns, executors, administrators and other legal representatives of the
Employee.

 

5. LOCATION AND REPORTING

The Employee shall perform the services he is to render to Tesco pursuant hereto
at the offices from time to time of Tesco in the City of Calgary, in the
Province of Alberta or such other place as the Employee and Tesco may from time
to time agree upon.

 

2



--------------------------------------------------------------------------------

In conducting his duties under this Agreement, the Employee shall report to the
Board of Directors of Tesco and shall act consistently with the directions and
policies of the Board of Directors.

 

6. BASE SALARY

 

  (a) The annual compensation to be paid by Tesco to the Employee shall be Two
Hundred Four Thousand Dollars ($204,000) (Canadian funds), payable in equal
monthly installments, subject to deduction of statutorily required amounts and
amounts payable by employees of Tesco for general employee benefits (“applicable
deductions”).

 

  (b) The annual salary to be paid by Tesco to the Employee shall be reviewed at
least annually and may from time to time be increased as approved by the Board
of Directors of Tesco.

 

7. GENERAL EMPLOYEE BENEFITS

The Employee shall be entitled to participate in all benefits of employment
generally available to members of Tesco management when and as he becomes
eligible therefor, including, without limitation:

 

  (a) life insurance and disability, health and dental benefit plans in force
from time to time for Tesco employees;

 

  (b) stock option, stock purchase and other similar plans as determined from
time to time by the Board of Duirectors or any committee designated by the Board
of Directors;

 

  (c) A paid vacation period or periods totaling four weeks in each calendar
year; and

 

  (d) reimbursement for all rasonable expenses incurred by the Employee in
performance of his duties upon submission of vouchers, bills or receipts for
such expenses.

 

8. TERMINATION BY TESCO

Tesco shall be entitled to terminate this Agreement and the Employee’s
employment with Tesco:

 

  (a) at any time and for whatever reason upon twelve (12) months written notice
to the Employee or in lieu of such written notice, upon payment to the Employee
of a sum of money equal to the Employee’s aggregate salary for the twelve
(12) months immediately preceeding termination, less applicable deductions; or

 

3



--------------------------------------------------------------------------------

  (b) at any time for cause; or

 

  (c) at any time if it is determined by the Board of Directors or the President
of Tesco that the Employee’s actions constitute a gross or material breach of
his duties hereunder; provided that no breach by the Employee shall be deemed to
have occurred hereunder unless written notice thereof shall have been given by
Tesco to the Employee and the Employee shall have failed to cure the breach
within thirty (30) days after he receives the notice.

 

9. TERMINATION BY EMPLOYEE

Employee shall be entitled to terminate this Agreement and his employment with
Tesco within but not after six months following any one of the following events:

 

  (a) the Employee is assigned any duties inconsistent with his position,
duties, responsibilities and status with Tesco as in effect at the date of this
Agreement, or his responsibilities, title or offices as in effect at the date of
this Agreement are changed or the Employee is removed from or not re-appointed
to any of such positions, except in connection with the termination of his
employment for just cause;

 

  (b) the salary of the Employee at the date of this Agreement as the same may
hereinafter be increased from time to time is reduced without the express
written consent of the Employee;

 

  (c) Tesco fails to continue in effect any life insurance, disability, heath or
dental benefit plans or any stock option, stock purchase or similar plans
providing the Employee with substantially similar benefits in which the Employee
is participating at the date of this Agreement or in which he may hereinafter
participate pursuant to this Agreement; or

 

  (d) Tesco requires the Employee without his agreement to be based anywhere
other than in the City of Calgary except for required travel on Tesco’s business
to an extent substantially consistent with his business travel obligations in
effect immediately prior to the date of this Agreement.

If the Employee chooses to terminate this Agreement upon the occurrence of any
one of such events, the Employee shall be entitled to receive, within thirty
(30) days after the date of termination, a sum or money equal to the Employee’s
aggregate salary for the twelve (12) months immediately preceding termination,
less applicable deductions. The parties agree that, because there can be noexact
measure of the damages which would occur to the Employee as a result of
termination of employment, such payment shall be deemed to constitute liquidated
damages and not a penalty and Tesco agrees that the Employee shall not be
required to mitigate his damages.

 

4



--------------------------------------------------------------------------------

10. INCAPACITY

If the Employee shall be prevented, during the period of employment hereunder,
from properly performing services hereunder by reason of illness or other
physical or mental incapacity for a period of more than ninety (90) days in the
aggregate in any twelve (12) month period, the Employee’s salary payable
herunder shall be paid to the last day of the month in which the ninetieth day
of incapacity occurs, and thereafter Tesco’s obligations hereunder shall cease
and terminate.

 

11. TIME

Time shall be of the essence of this Agreement.

 

12. PREVIOUS AGREEMENTS

This Agreement terminates, cancels and supersedes any and all of the written and
verbal agreements between the parties hereto relating to the subject matter
hereof; provided that the parties hereto acknowledge that Tesco has elected and
shall continue to pay to Sonas Management Ltd. (“Sonas”) the termination fee
described in Articles 5.2 and 4.1 of the agreement made as of the 24th day of
July 1991 among Tesco Drilling Ventures Inc., Sonas, the Employee and Forewest
Industries Ltd. (by amalgamation, Tesco) as supplemented by the further
agreement dated June 27, 1994 between Tesco and Sonas, copies of which are
attached as Schedule “A” hereto.

 

13. ENTIRE AGREEMENT AND AMENDMENTS

This Agreement contains the entire agreement between the parties hereto and no
amendment hereof shall be binding upon the parties hereto unless the same is in
writing signed by all parties hereto.

 

14. FURTHER ASSURANCES

Each of the parties will, from time to time and at all times hereafter, at the
request of the other, but without further consideration, do such further acts
and deliver all such further assurances, deeds and documents as shall be
reasonably required in order to fully perform and carry out the terms of this
Agreement.

 

15. ENUREMENT

This Agreement shall bind each of the parties hereto, their estates and their
respective legal representatives, executors, administrators, trustees,
receivers, receiver-managers, successors and permitted assigns.

 

5



--------------------------------------------------------------------------------

16. GENDER

In this Agreement, words importing the masculine gender include the feminine
gender and vice versa.

 

16. NOTICE

The address for service of the parties hereto shall be as follows:

 

Tesco:    Tesco Corporation    3600, 350 – 7th Avenue S.W.    Calgary, Alberta
   T2P 3N9 Employee:    Robert M. Tessari    88 Hawkwood Way N.W.    Calgary,
Alberta    T3G 1X4

Either of the parties may from time to time change their address for service
herein by giving written notice thereof to the other party hereto. Any notice
may be served by mailing the same by registered prepaid post in a properly
addressed envelope addressed to the other party hereto at such party’s address
for service hereunder. Any notice so served shall be deemed to be given to and
received by the addressee on the second day (excepting Saturdays, Sundays,
statutory holidays and days upon which postal service in Canada is interrupted)
after the mailing thereof.

 

18. CONSTRUCTION

This Agreement shall, in all respects, be subject to and be interpreted,
construed and enforced in accordance with the laws in effect in the Province of
Alberta. Each party hereto accepts and irrevocably attorns to the jurisdiction
of the courts of the Province of Alberta and all courts of appeal therefrom.

 

19. HEADINGS

The headings of clauses herein are inserted for convenience of reference only
and shall not affect or be considered to affect the provisions hereof.

 

20. ENFORCEABILITY

If any covenant or provision of this Agreement is determined to be void or
unenforceable in whole or in part, it shall not be deemed to affect or impair
the validity of any other covenant or provision of this Agreement.

 

6



--------------------------------------------------------------------------------

21. ASSIGNMENT

Employee’s rights and obligations under this Agreement shall not be transferable
by assignment or otherwise, and any purported assignment, transfer, or
delegation thereof shall be void. Nothing in this Agreement shall prevent the
consolidation of Tesco with, or its merger into, any other corporation, or the
sale by Tesco of all or substantially all of its properties or assets, or the
assignment by Tesco of this Agreement and the performance of its obligations
hereunder to any affiliated company; and this Agreement shall, subject to the
provisions of this paragraph 21, enure to the benefit of, and be enforceable by,
Employee and any corporate successor to, or assignee of Tesco.

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

    TESCO CORPORATION       Per:    /s/ R. M. Tessari       Per:    /s/ Martin
Hall /s/ N. L. Morton     /s/ Robert M. Tessari Witness     ROBERT M. TESSARI

 

7